     Case 4:20-cv-00190-A Document 92 Filed 04/09/21    Page 1 of 27 PageID 3614
                                                                      U.S. DISTIUCT COUirI'
                                                                  NORTJIERN DISTRICT OJI TEXAS
                                                                           Fl LED
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS                ~~'2021]
                             FORT WORTH DIVISION                  CLERK, lJ.S. DIS'J'RICT COURT
                                                                    By_ _ _ _ __
JAMES FRANKLIN BOYLE,                   §                                     De JU\
                                        §
                    Petitioner,         §
                                        §
v.                                      §         No.   4:20-CV-190-A
                                        §
BOBBY LUMPKIN, Director, 1              §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                    Respondent.         §


                              MEMORANDUM OPINION
                                      and
                                    ORDER

        This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner,          James Franklin Boyle, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice,             against Bobby

Lumpkin, director of that division,          respondent. After having

considered the pleadings,         state court records,     and relief sought

by petitioner, the court has concluded that the petition should

be denied.

                     I. FACTUAL AND PROCEDURAL HISTORY

        Petitioner stands convicted in Palo Pinto, Texas, Case Nos.

15782, 15783, 15795, and 15882, on two counts of aggravated

sexual assault of a child, indecency with a child, and tampering


      1
       Bobby Lumpkin has replaced Lorie Davis as the director of the
Correctional Institutions Division of the Texas Department of Criminal
Justice. Thus, he is automatically substituted as the party respondent. Fed.
R. Civ. P. 25(d).
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21       Page 2 of 27 PageID 3615


with a witness. The jury assessed a 99-year sentence for each of

his aggravated-sexual-assault convictions, a 50-year sentence for

his tampering conviction, and a 20-year sentence for his

indecency conviction, in addition to a $5000 fine in each case.

(Mem. Op. 1-2, doc. 37-24.) The trial court ordered that his 99-

year sentences run consecutively to his 20-year sentence.

Petitioner's convictions were affirmed on appeal and the Texas

Court of Criminal Appeals refused his petition for discretionary

review.   (Electronic R., doc. 37-1.) Petitioner also filed four

post-conviction state habeas-corpus applications challenging his

convictions, which were denied by the Texas Court of Criminal

without written order.       (SHR-01 2 3-20, doc. 37-33      &   Action Taken,

doc 37-29; SHR-02 3-21, doc. 37-38          &   Action Taken, doc. 37-34;

SHR03 3-22, doc. 37-43       &   Action Taken, doc. 37-39; SHR04 3-20,

doc. 37-48 & Action Taken, doc. 37-44.) This federal habeas
                      3
petition followed.

      Petitioner's jury trial commenced on April 4, 2017, during

which testimony reflected that during the summer of 2015

petitioner was providing free childcare in his home for multiple

children, including J.P., M.P., and N.C., boys between the ages



      2''SHR01,'' ''SHR02," "SHR03," and ''SHR04" refer to the state court records
of petitioner's state habeas proceedings in WR-90,625-01, -02, -03, and -04,
respectively. The records are largely unpaginated; therefore, the pagination
in the ECF header is used.
      3The petition consists of four form petitions filed as one document;
therefore, the pagination in the ECF header is used.

                                        2
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 3 of 27 PageID 3616



of 5 and 8. The boys enjoyed going to petitioner's house, where

there were other children to play with and where they fished and

swam in the river, played video games, and rode bikes and four-

wheelers. There were also occasions when the boys spent the night

at petitioner's house. J.P., M.P., and N.C. eventually made

outcrys that petitioner abused them sexually. After criminal

charges were brought against petitioner in the boys' cases,

several of petitioner's family members threatened N.C.'s mother,

C.C., to drop the charges or she would be sued or charges would

be brought against her.

                               II. ISSUES

     2rom what the court can gleen from the avalanche of

petitioner's pleadings and the state court records, petitioner's

claims fall within the following general categories:

     ( 1)   trial records;

     (2)    speedy trial;

     (3)    impartial jury;

     (4)    prosecutorial misconduct;

     (5)    abuse of discretion by the trial court; and

     (6)    ineffective assistance of trial and appellate counsel.

(Pet. 6-7, 16-17, 26-27, 36-37, doc. 1; Mot. 13-15, doc. 3; Mot.

to Dismiss 2-3, doc. 13; Mot. to Dismiss 14-15, doc. 14; Mot. to

Amend 2, doc. 20.)   Petitioner's grounds for relief, which are

vague and multifarious, are addressed as thoroughly as practical


                                    3
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 4 of 27 PageID 3617



and to the extent exhausted in state court as best the court can

determine.   See 28 U.S.C. § 2254 (b) (1) (A).

                         III.   RULE 5 STATEMENT

      Respondent believes that petitioner has sufficiently

exhausted his state remedies as to the claims raised as

respondent interprets them and that the petition is neither

barred by limitations nor subject to the successive-petition bar.

(Resp't's Answer 10, doc. 35.)

        V. LEGAL STANDARD FOR GRANTING HABEAS CORPUS RELIEF

      A§ 2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act     (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. Harrington v. Richter, 562 U.S. 86, 100-

01   (2011); 28 U. S.C. § 2254 (d) (1)-(2). This standard is difficult

to meet and "stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state

proceedings." Richter,    562 U.S. at 102.

      Additionally, the statute requires that federal courts give

great deference to a state court's factual findings. Hill v.


                                    4
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21    Page 5 of 27 PageID 3618



Johnson,    210 F.3d 481, 485   (5th Cir. 2000). Section 2254 (e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. The presumption of

correctness applies to both express and implied factual findings.

Young v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004); Valdez v.

Cockrell, 274 F.3d 941, 948 n.11        (5th Cir. 2001). Absent express

findings,   a federal court may imply fact findings consistent with

the state court's disposition.      Townsend v. Sain, 372 U.S. 293,

314   (1963);   Pondexter v. Dretke, 346 F.3d 142, 148 (5th Cir.

2003); Catalan v. Cockrell, 315 F.3d 491, 493 n.3 (5th Cir.

2002). It is the petitioner's burden to rebut the presumption of

correctness through clear and convincing evidence. 28 U.S.C. §

2254 (e) (1).

      Furthermore, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100;

Ex parte Torres, 943 S.W.2d 469,        472   (Tex. Crim. App. 1997). In

such a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual, "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1191-92 (2018). If there is no related state-


                                    5
     Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 6 of 27 PageID 3619



court decision providing the court's reasoning, a federal court

assumes that the state court applied the proper clearly

established federal law to the facts of the case and then

determines whether its decision was contrary to or an objectively

unreasonable application of that law. See 28 U.S.C.A. §

2254 (d) (1); Virgil v. Dretke, 446 F.3d 598, 604           (5th Cir. 2006).

                                 V. DISCUSSION

A.      Free Copy of Trial Transcripts

         Petitioner claims that as an indigent defendant he had no

transcripts or court records in preparation of his petition for

discretionary review, his petition for writ of certiorari, his

state habeas application, or this federal habeas petition.               (Pet.

6, 16, 26, 36, doc. 1.)

        An indigent inmate has no automatic right to copies of court

records free of charge. See Kunkle v. Dretke, 352 F.3d 980,

985-86 (5th Cir. 2003). And, it is well-settled that the state is

not "required to furnish complete transcripts so that the

defendants .           may conduct 'fishing expeditions' to seek out

possible errors at trial." Jackson v. Estelle, 672 F.2d 505, 506

(5th Cir. 1982). Instead, in Griffin v. Illinois, 351 U.S. 12,

19-20 (1956), the Supreme Court held that the due process and

equal protection clauses of the Fourteenth Amendment require that

states provide indigent defendants with a trial transcript free

of charge only when it is necessary for meaningful review on


                                        6
     Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 7 of 27 PageID 3620


direct appeal.

         In this case, the record reflects that petitioner was

provided a copy of his state court records for review by the

appellate court after his first appellate attorney filed an

Anders brief and a motion to withdraw.           (COA Order, doc. 37-23.)

Thus, on this record, it appears that he had adequate access to

his state court records in pursuit of his direct appeal. He did

not however have any right to a free copy of his court records

for use in his state or federal post-conviction collateral

proceedings. See Bonner v. Henderson, 517 F.2d 135, 136 (5th Cir.

1975); Colbert v. Beto, 439 F.2d 1130, 1131 (5th Cir. 1971).

B.     Speedy Trial

         Petitioner claims that he was denied his right to a speedy

trial. In his state habeas proceedings, petitioner asserted that

he was arrested on or about August 7, 2015, but was not "taken to

trial" until April 2017.        (SHR0l 10, doc. 37-33; SHR04 14, doc.

37-48.)

        The right to a speedy trial is guaranteed by the Sixth

Amendment and applies to state criminal proceedings through the

Fourteenth Amendment. U.S. CONST. amends. VI, XIV; Klopfer v.

North Carolina, 386 U.S. 213, 223-26 (1973). In Barker v. Wingo,

the Supreme Court prescribed several factors to be considered

when evaluating a speedy-trial claim:           (1) the length of the

delay,     ( 2) the reason for the delay,     ( 3) the defendant's


                                        7
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 8 of 27 PageID 3621



assertion of his right to speedy trial, and (4) prejudice to the

defendant. 407 U.S. 514, 530 (1972). None of these factors is

either necessary or sufficient to find a speedy-trial violation;

"[r]ather, they are related factors and must be considered

together with such other circumstances as may be relevant." Id.

at 533. The speedy-trial inquiry therefore involves a "difficult

and sensitive" balancing of these factors under the particular

circumstances of each case.     Id. at 530.

     Deferring to the state habeas court's implied factual

findings on the issue and assuming the state court engaged in a

Barker analysis, petitioner fails to establish that the state

court's denial of relief is objectively unreasonable. Although

the delay in this case may be presumptively prejudicial, it is

impossible from the record to determine the reason(s)          for the

delay or whether the delay is attributable to the state or the

defense. The record does indicate however that petitioner's case

was set for trial on June 6, 2016, and on November 7, 2016, in

Case No. 15882 and in each instance defense counsel moved for a

continuance, which was granted.      (Clerk's R. Case No. 15882 83,

doc. 37-5.) The record further indicates that on April 3, 2017,

prior to commencement of voir dire, petitioner requested a

continuance to obtain medical records and a new attorney on his

case, which was denied.    (Reporter's R., vol. 4, 5-7, doc. 37-10.)

Thus, these factors do not necessarily fall in petitioner's


                                     8
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 9 of 27 PageID 3622



favor.

     The record also indicates that petitioner first asserted the

right in Case Nos. 15783 and 15795 in a prose "motion for

dismissal" filed on February 28, 2017.       (Clerk's R., Case No.

15783, 30, doc. 37-3; Clerk's R., Case No. 15795, 34, doc. 37-4.)

In the motion, petitioner asserts that he requested a speedy

trial on March 2, 2016, however petitioner does not cite the

court to the location of any such request in the record. There is

an "Inmate Request" to the judge filed in Case No. 15782 on

February 3, 2016, in which petitioner stated that he was "ready

for trial" and asking if "fast and speedy trial is still 6

month." (Clerk's R., Case No. 15782, 30, doc. 37-2.) However, his

prose motion and "Inmate Request," made while represented by

counsel, were properly disregarded by the trial court. A criminal

defendant does not have the right to "hybrid representation."

United States v.   Long, 597 F.3d 720,    729 (5th Cir. 2010). Thus,

this factor does not necessary fall in petitioner's favor either,

and the record is devoid of any actual prejudice resulting from

the delay.

C.   Impartial Jury

      Petitioner claims that he was denied an impartial jury

because the four cases were consolidated in a single trial.           (Mot.

13, doc. 3; SHR03 16, doc. 37-43; SHR04, 10, doc. 37-48.)

     The court finds no legal authority under federal law as


                                    9
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 10 of 27 PageID 3623


determined by the Supreme Court making it improper for a criminal

defendant to be tried for multiple offenses which arise out of

the same nexus of operative facts. And, state law expressly

provides that, with proper notice, "[a] defendant may be

prosecuted [on more than one charging instrument] in a single

criminal action for all offenses arising out of the same criminal

episode." TEX. PENAL CODE ANN.§ 3.02(a)-(b)        (West Supp. 2014). When

multiple offenses arising out of the same criminal episode are

consolidated in a single trial and the defendant is found guilty

of more than one offense, the sentences may run concurrently or

consecutively if each conviction is for a conviction involving

sexual offenses committed against children, including aggravated

sexual assault of a child and indecency with a child.          Id. §

3. 03 (b) (2). "Criminal episode" is defined as "the commission of

two or more offenses, regardless of whether the harm is directed

toward or inflicted upon more than one person, when "(l) the

offenses are committed pursuant to the same transaction or

pursuant to two or more transactions that are connected or

constitute a common scheme or plan or (2) the offenses are the

repeated commission of the same or similar offenses." Id. §

3.01(1)-(2). The statute does not require that the offenses have

a factual nexus or relationship to each other or that the

"repeated" offenses involve the same victim, be close in temporal

or geographic proximity, or were committed in the same or similar
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 11 of 27 PageID 3624


fashion. Matter of Expunction of J.B., 564 S.W.3d 436, 441 (Tex.

App.-El Paso 2016, no pet.); In re M.T.R., 606 S.W.3d 288, 292

(Tex. App.-Houston [1st Dist.]      Feb. 27, 2020, no pet.); Ex parte

R.A.L., No. 04-19-00479-CV, 2020 WL 557542, at *2 (Tex. App.-San

Antonio Feb. 5, 2020, pet. denied); Ex parte J.A.B., 592 S.W.3d

165, 169 (Tex. App.-San Antonio 2019, no pet.).

      Assuming the state courts found that the joinder of

petitioner's cases was proper as a matter of state law, the claim

fails to state a. claim for federal habeas relief. Federal habeas

proceedings do not afford review of a state court's

interpretation of its own law. Charles v. Thaler, 629 F.3d 494,

500 (5th Cir. 2011); Creel v. Johnson, 162 F.3d 385, 395 (5th

Cir. 1998).

D.   Prosecutorial Misconduct

      Petitioner claims that the state engaged in prosecutorial

misconduct by

      (1)   presenting false evidence;

      (2)   bolstering the individual cases with the other cases;
            and

      (3)   tampering with physical evidence and government
            records.

(Pet. 7, 1 7, 2 7, 3 7, doc. 1. )

     A claim of prosecutorial misconduct requires proof of

improper conduct by the prosecutor that, taken in the context of

the trial as a whole, violated the defendant's due process


                                    11
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 12 of 27 PageID 3625


rights-i.e., rendered the trial fundamentally unfair. Barrientes

v. Johnson, 221 F.3d 741, 753 (5th Cir. 2000). "A trial is

fundamentally unfair if 'there is a reasonable probability that

the verdict might have been different had the trial been properly

conducted.'" Foy v. Donnelly, 959 F.3d 1307, 1317 (5th Cir.

1992).

     With regard to petitioner's first and third claims, he

asserts that the state tampered with government documents and/or

presented false evidence with respect to state witness M.L.'s

date of birth. The state called M.L. during the guilt/innocence

phase of trial to testify to a separate unrelated sexual offense

against petitioner.    (Reporter's R., vol. 6, 110-12, 119, doc.

37-12.) Although it is unclear, petitioner appears to argue that

an "Incident Report" attached to the "State's Notice of Intent to

Introduce Evidence that Defendant Committed Separate Sexual

Offense During Case in Chief in Trial of a Sexual Offense

Pursuant to Art. 38.37, C.C.P." was altered to reflect, and the

state presented M.L.'s perjured testimony, that he was born on

March 20, 2000, instead of in 1996 or 1997.         (Clerk's R., Case No.

15782, 50-57, doc. 37-2; Pet'r's Corresp. 6, doc. 62; Pro Se

Resp. 1-4, 6-13, doc. 37-22.)

     Having reviewed the incident report, it is impossible to

determine whether the incident involved M.L.'s case, a case

involving another alleged victim, B.S., or both. Nevertheless,



                                     12
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 13 of 27 PageID 3626


except for the redaction of certain personal identifying

information of the victims and reporting individual(s), there is

nothing to indicate that the document was altered or tampered

with or that the prosecution knowingly presented materially false

evidence to the jury or perjury. "Absent evidence in the record,

a court cannot consider a habeas petitioner's bald assertions on

a critical issue in his prose petition (in state and federal

court), unsupported and unsupportable by anything else contained

in the record, to be of probative evidentiary value." Ross v.

Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983). Petitioner's

conclusory allegations, with no evidentiary basis, do not raise a

constitutional issue in a habeas proceeding. Id. at 1012.

     With regard to petitioner's second claim, he generally

asserts that the prosecution bolstered one or more of the cases,

which were "deficient of evidance [sic] and I.d.," with evidence

from the other case (s).    (Pet. 7, 17, 27, 37, doc. 1.)

     Under state law, "[b]olstering occurs when one party

introduces evidence for the purpose of adding credence or weight

to earlier unimpeached evidence offered by that same party."

Rousseau v. State, 855 S.W.2d 666, 681 (Tex. Crim. App. 1993)

State courts define bolstering as "any evidence the sole purpose

of which is to convince the factfinder that a particular witness

or source of evidence is worthy of credit" when the credibility

of that witness or source has not been attacked. Cohn v. State,



                                     13
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 14 of 27 PageID 3627


849 S.W.2d 817, 819 (Tex. Crim. App. 1993). Bolstering does not

occur when evidence or a source of evidence corroborates other

evidence and is also relevant, i.e., when it contributes

substantively "'to make the existence of [a] fact that is of

consequence to the determination of the action more or less

probable than it would be without the evidence.'u Id.           (brackets

in original). Evidence may not be excluded as bolstering simply

because it corroborates other testimony. See id. at 820.

      In this case, the elements of the offenses were sufficiently

established in each case by the victim's testimonies and the

victims identified petitioner at trial as the person who

committed those offenses, except for N.C. who was unable to

identify petitioner at trial.      (Reporter's R., vol. 5, 81, 125,

213, 267, doc. 37-11.) Assuming that the state courts found that

the presentation of other relevant and admissible witness

testimony simply corroborating those testimonies was not

impermissible bolstering, petitioner fails to demonstrate

improper conduct by the prosecution that, taken in the context of

the trial as a whole, violated his right to a fair trial.

E.   Abuse of Discretion

      Petitioner claims that the trial court abused its discretion

by

      (1)   overruling the defense objection to hearsay in
            Case No. 15782 (indecency with a child against
            M.P.) to Paige Orona's testimony regarding
            statements made to her by M.P.;

                                    14
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 15 of 27 PageID 3628


     (2)   denying his motions for directed verdict;

     (3)   denying his motions for continuance; and

     (4)   reopening the case to admit evidence after close
           of argument and not allowing the defense "to argue
           the new evidence."

(Pet. 7, doc. 1. )

     To prevail on a claim concerning these issues, petitioner

must show that the trial court erred in such a manner as to

render the trial as a whole fundamentally unfair. See Lassiter v.

Dep't of Soc. Servs., 452 U.S. 18, 24       (1981); Bailey v.

Procunier, 744 F.2d 1166, 1168 (5th Cir. 1984). To warrant

relief, the trial court's error must have "'had substantial and

injurious effect or influence in determining the jury's

verdict.'" Brecht v. Abrahamson, 507 U.S. 619,         637-38   (1993)

This requires the petitioner to demonstrate actual prejudice. See

id. at 637.

     Petitioner claims that the trial court abused its discretion

by overruling his hearsay objection in Case No. 15782 (indecency

with a child against M.P.) to the outcry witness's testimony

regarding statements made to her by M.P. In the last reasoned

opinion on the matter, the appellate court did not believe that

the trial court abused its discretion when it designated Paige

Orona as the outcry witness for purposes of article 38.072 of the

Texas Code of Criminal Procedure, and, in the alternative, found

that any error was harmless.      (Mem. Op. 5-10, doc. 37-24.)


                                     15
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 16 of 27 PageID 3629


Deferring to the state court's determination of state law, this

court is unable to find any trial court error related to the

admission of her testimony. In the absence of error by the trial

court, an evidentiary ruling cannot deny a criminal defendant a

constitutionally fair proceeding.

     Petitioner asserts that the trial court abused its

discretion by denying his motions for directed verdict. Under

state law, a motion for a directed verdict is the functional

equivalent of a challenge to the sufficiency of the evidence. See

Canales v. State, 98 S.W.3d 690, 693 (Tex. Crim. App. 2003). The

standard of review for sufficiency of evidence is whether any

rational trier of fact could have found the elements of the

offense beyond a reasonable doubt.        Jackson v. Virginia, 443 U.S.

307, 319 (1979). The evidence must be viewed in the light most

favorable to the jury's verdict and all reasonable inferences

from the evidence must be construed in favor of the verdict.            Id.;

Glasser v. United States, 315 U.S. 60, 80 (1942). Determining the

weight and credibility of the evidence is within the sole

province of the jury. United States v. Pena,         949 F.2d 751, 756

(5th Cir. 1991).

     Deferring to the state courts' implied factual findings,            the

state courts' application of Jackson is not "objectively

unreasonable." Under Texas law, the testimony of a child sexual

abuse victim alone is sufficient evidence to support a


                                     16
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21    Page 17 of 27 PageID 3630


conviction. See TEX. CODE CRIM. PROC. ANN. art. 38.07 (West Supp.

2017); Garcia v. State, 563 S.W.2d 925,       928    (Tex. Crim. App.

1978). Courts give wide latitude to testimony given by child

victims of sexual abuse. See Villalon v. State, 791 S.W.2d 130,

134   (Tex. Crim. App. 1990). The victim's description of what

happened to him need not be precise, and he is not expected to

express himself at the same level of sophistication as an adult.

Id. There is no requirement that the victim's testimony be

corroborated by medical, physical, or other evidence. Garcia, 563

S.W.2d at 928.

      In Case No. 15782, the indictment alleged that petitioner

      did .   . with the intent to arouse or gratify the
      sexual desire of said defendant, intentionally or
      knowingly engage in sexual contact with M.P. by
      touching the genitals of M.P.

(SHROl 21, doc. 37-33.)

      M.P., who was 7 years old at the time of trial, testified

that on four or five occasions petitioner put his mouth or hand

on his front "bad spotn and moved "up and downn and he identified

petitioner in court as the person who did those things to him.

(Reporter's R., vol. 5, 72-74, 81-82, doc. 37-11.)

      In Case No. 15783, the indictment alleged that petitioner

      did .    . intentionally or knowingly cause the
      penetration of the mouth of N.C.      . by the
      defendant's sexual organ.

(SHR02 22, doc. 38-38.)

      N.C., who was nine years old at the time of trial, testified

                                    17
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 18 of 27 PageID 3631


that when he and his brother spent the night at petitioner's

house, he sometimes slept in petitioner's bed.          (Reporter's R.,

vol. 5, 266, doc. 37-11.) He stated that more than one time

petitioner touched him on his "nuts," where he goes pee, with

petitioner's mouth and that petitioner's "nut" went into his

mouth. He described that petitioner's "nut" was hard when he did

this and tasted "nasty." (Id. at 264-66.) According to N.C.,

these events occurred in petitioner's room with the door closed.

(Id. at 265-66.) N.C. could not identify petitioner in court as

the person who did those things to him, however there is no

evidence suggesting that N.C. was confused as to the

perpetrator's identity or that a different person may have been

the perpetrator.

     In Case No. 15795, the indictment alleged that petitioner

     did .   . intentionally or knowingly cause the sexual
     organ of J.P.     . to contact and penetrate the mouth
     of the defendant.

(SHR03 23, doc. 37-43.)

     J.P., who was 10 years old at the time of trial, testified

that while he was sleeping at petitioner's house, petitioner

touched his "bad spot" with his hand and mouth and moved "up and

down," that petitioner made him touch petitioner's "bad spot"

under his clothes, and that it was hard when he touched it.            (Id.

at 121-24.) He also identified petitioner in court as the person

who did those things to him.      (Id. at 125.)



                                     18
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 19 of 27 PageID 3632


     In Case No. 15882, the indictment alleged that petitioner

     did .    . coerce [C.C.], who was then and there a
     witness in an official proceeding, to-wit: a
     prosecution of another for the offense of Aggravated
     Sexual Assault of a Child, by threatening to cause a
     lawsuit to be filed against the said [C.C.], with
     intent to influence the said [C.C.] to abstain from or
     discontinue the prosecution of another in the official
     proceeding.

(SHR04 21, doc. 37-48.)

     C.C. testified that following petitioner's arrest, she began

receiving threatening text messages and phone calls from

petitioner's family.    (Reporter's R., vol. 5, 218-20, doc. 37-11.)

C.C. met with three of petitioner's relatives at their request

and at the behest of petitioner and the meetings were monitored

and recorded by law enforcement.         (Id. at 223, 246; Reporter's R.,

vol. 6,   90, doc. 37-12.) The gist of the meetings were to get

C.C. to drop the charges by threatening that she would be sued or

that charges would be brought against her.         (Reporter's R., vol.

5, 218-23, doc. 37-11.)

     Although the children's testimony alone is sufficient to

support petitioner's convictions in Case Nos. 15782, 15783, and

15795, there was also testimony by the outcry witnesses; the

forensic interviewer for the Children's Alliance Center who

interviewed all three boys; the SANE nurse who examined all three

boys; and M.L. regarding the separate sexual offense. In addition

to C.C.'s testimony and the audio and video recordings of the

meetings with petitioner's family members in Case No. 15882,


                                    19
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 20 of 27 PageID 3633


there was testimony by the investigating detective regarding

recorded phone calls petitioner made from the jail to family

members and the discs of those recordings were admitted into

evidence. Viewing the evidence in its entirety in the light most

favorable to the jury verdicts, a rational trier of fact could

have determined beyond a reasonable doubt that petitioner

committed the offenses as charged.

     Petitioner asserts that the trial court abused its

discretion by denying his motions for continuance.          (Pet. 27, 37,

doc. 1.) When a denial of a continuance is the basis for a habeas

petition, a petitioner must show that the failure to grant a

continuance harmed the defense. United States v. Pollani, 146

F.3d 269, 272   (5th Cir. 1998).

     As explained by respondent,

     [p]rior to the start of trial, [petitioner]'s attorney
     requested a continuance as a precaution, in the event
     that his investigator would not have sufficient time to
     obtain [petitioner]'s medical records, which he said
     was important to his defense, and also because
     [petitioner] had informed him that he intended to hire
     a new attorney. He requested a continuance again at the
     end of the State's case in chief. At that time, he had
     obtained [petitioner]'s medical records, which he
     introduced as Exhibit 1, but renewed his request for a
     continuance because the records did not contain
     anything about his inability to achieve an erection,
     which was part of his defense. The judge denied his
     motion for continuance. Defense counsel then added that
     he needed additional time to locate witnesses, two of
     which he had just learned of. The judge again denied
     the request, reminding defense counsel that the case
     had been set for trial for a long time.

(Resp't's Resp. 21-22, doc. 35 (record citations omitted).)


                                    20
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 21 of 27 PageID 3634


     The record supports that petitioner did receive medical

records in excess of 700 pages prior to his case in chief, and he

did not produce any additional records in state court or this

court. Thus, he cannot show harm resulting from the trial court's

denial of a continuance for that purpose.

     When a motion for continuance for the purpose of securing

defense witnesses is denied, the factors a court must consider in

determining whether a trial court abused its discretion in

denying a continuance motion are: the defense's diligence in

interviewing and procuring the presence of the witnesses, the

defense's estimation of the probability of procuring live

testimony within a reasonable time, the specificity with which

the defense is able to describe the expected testimony, the

degree to which such testimony is expected to be favorable to the

accused, and the unique or cumulative nature of the testimony.

See Hicks v. Wainwright, 633 F.2d 1146, 1149 (5th Cir. 1981)

     Defense counsel requested time to procure as witnesses

Stephanie Short, Lonnie Johnson Jr., and Wesley Claude Gray.

(Reporter's R., vol. 6, 129-30, doc. 37-12.) Nothing in the

record suggests the diligence used by the defense in procuring

the witnesses, however it is apparent that counsel obtained

investigators, one of whom became sick approximately 30 days

before trial, to assist him in trial preparation.          (Reporter's R.,

vol. 6, 129, doc. 37-12.) The record also reflects that Short was



                                     21
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 22 of 27 PageID 3635


subpoenaed to appear by the state and was available by telephone

prior to the defense's case in chief.       (Id. at 129-30; Clerk's R.,

Case No.    15782, 61, doc. 37-2.) Defense counsel indicated that he

just learned of the other two witnesses and had no phone numbers

for them. Nevertheless, petitioner wholly fails to indicate what

the nature of their testimony would have been and how it would

have favored his defense. Under these circumstances, he cannot

show harm resulting from the trial court's denial of a

continuance for the purpose of procuring the witnesses.

     Petitioner asserts that the trial court abused its

discretion by reopening the case to admit evidence after the

close of argument and not allowing the defense "to argue the new

evidence."    (SHR03 10-11, doc.,   37-43; SHR04 16-17, 19 doc.

37-48.)    In support, petitioner directs the court to article 36.02

of the Texas Code of Criminal Procedure, which provides that

"[t]he court shall allow testimony to be introduced at any time

before the argument of a cause is concluded, if it appears that

it is necessary to a due administration of justice." TEX. CODE

CRIM. P. ANN. art. 36.02   (West 2007). However, no new testimony or

other evidence was introduced following conclusion of argument in

either phase of petitioner's trial. During deliberations in the

guilt/innocence phase, it does appear that, at their request, the

trial court allowed the jury to view state's exhibits 14, 15, and

16, which are audio and video recordings admitted into evidence



                                    22
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21      Page 23 of 27 PageID 3636


during trial.   (Reporter's R., vol.        7,   5-7, doc.   37-13.)

     Petitioner cites to no support, and the court finds none,

that the replaying of audio and video recordings already admitted

into evidence without objection and seen by the jury constitutes

receipt of other testimony or evidence for purposes of article

36.02. In fact,    under state law, the trial court was required to

"furnish[] to the jury upon its request any exhibits admitted as

evidence in the case," and was thus required to provide the audio

and video recordings when the jury requested them.              Id. art. 36.25

(West 2006). Petitioner and his counsel were present when the

audio and video recordings were replayed and he does not contend

there was anything new, added, or different in the replaying.

Consequently, he fails to demonstrate error or harm as a result

of the trial court's replaying of the recordings.

F. Ineffective Assistance of Counsel

     Finally, petitioner claims that he received ineffective

assistance of trial and appellate counsel. A criminal defendant

has a constitutional right to the effective assistance of counsel

at trial and on a first appeal as of right. U.S. CONST. amend. VI,

XIV; Evitts v. Lucey, 469 U.S.        387, 393-95 (1985); Strickland v.

Washington,   466 U.S.   668,   688   (1984); Anders v. California, 386

U.S. 738, 744     (1967). To establish ineffective assistance of

counsel, a petitioner must show (1)          that counsel's performance

fell below an objective standard of reasonableness, and (2) that



                                       23
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 24 of 27 PageID 3637


but for counsel's deficient performance the result of the

proceeding would have been different. Strickland,           466 U.S. at

688.   In applying this test, a court must indulge a strong

presumption that counsel's conduct fell within the wide range of

reasonable professional assistance.       Id.   at 668,   688-89. Judicial

scrutiny of counsel's performance must be highly deferential and

every effort must be made to eliminate the distorting effects of

hindsight.   Id. at 689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable applicationn standard of§ 2254(d) (1)

See Gregory v.   Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where

the state court has adjudicated the ineffective-assistance claims

on the merits, this court must review petitioner's claims under

the "doubly deferentialn standards of both Strickland and§

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal questionn for this court is not "whether

defense counsel's performance fell below Strickland's standardn;

it is "whether the state court's application of the Strickland

standard was unreasonable." Richter, 562 U.S. at 101. See also

id. at 105 ("Establishing that a state court's application of

Strickland was unreasonable under§ 2254(d)          is all the more

difficult. The standards created by Strickland and§ 2254(d) are

both 'highly deferential,' and when the two apply in tandem,


                                    24
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 25 of 27 PageID 3638


review is 'doubly' so.     (internal quotation marks and citations

omitted)).

     Petitioner claims that he received ineffective assistance of

trial counsel because failed to object to a consolidated trial;

lack of a speedy trial; lack of an impartial jury; prosecutorial

misconduct; judicial abuse of discretion; and the complainant's

failure to properly identify him in Case No. 15783 (aggravated

sexual assault of N.C.).     (Pet. 26, doc.   l; Mot. 15, doc. 3.)

     Deferring to the state habeas court's implied factual

findings regarding these claims, and assuming the state court

applied the Strickland standard to petitioner's claims, the

court's rejection of the claims is not objectively unreasonable.

Petitioner's claims are largely conclusory, with no legal and/or

evidentiary basis, refuted by the record, involve state

evidentiary rulings or other matters of state law, involve

strategic and tactical decisions made by counsel, or would have

required counsel to make frivolous objections, all of which

generally do not entitle a state petitioner to federal habeas

relief. See, e.g., Strickland, 460 U.S. at 689 (holding strategic

decisions by counsel are virtually unchallengeable and generally

do not provide a basis for postconviction relief on the grounds

of ineffective assistance of counsel); Johnson v. Cockrell, 306

F.3d 249, 255   (5th Cir. 2002)    (concluding that counsel is not

required to make futile motions or frivolous objections); Green



                                    25
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 26 of 27 PageID 3639


v. Johnson, 160 F.3d 1029, 1037, 1042       (5th Cir. 1998)     ("[m]ere

conclusory allegations in support of a claim of ineffective

assistance of counsel are insufficient to raise a constitutional

issue" and "counsel is not required to file frivolous motions or

make frivolous objections"}. A petitioner shoulders a heavy

burden to refute the premise that "an attorney's actions are

strongly presumed to have fallen within the wide range of

reasonable professional assistance." Messer v. Kemp, 760 F.2d

1080, 1090 (11th Cir. 1985). Petitioner presents no evidentiary,

factual,   or legal basis in this federal habeas action that could

lead the court to conclude that the state courts unreasonably

applied the standards set forth in Strickland based on the

evidence presented in state court. 28 U.S.C. § 2254(d}.

     Petitioner claims that appellate counsel was ineffective by

failing to raise the issues he raise in this federal petition.

(Pet. 7, 16, 36, doc. 1; Mot. 15, doc. 3.) Petitioner's claims

against appellate counsel carry the same factual and legal

infirmities as his complaints against trial counsel, and fare no

better. Petitioner fails to set forth any viable omitted grounds

of reversible error, and none appear in the record. Therefore,

the state court's application of Strickland to petitioner's

claims is not objectively unreasonable.

     For the reasons discussed,

     The court ORDERS the petition of petitioner for a writ of



                                    26
 Case 4:20-cv-00190-A Document 92 Filed 04/09/21   Page 27 of 27 PageID 3640


habeas corpus pursuant to 28 U.S.C. § 2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has not

made a substantial showing of the denial of a constitutional

right.

     SIGNED April   ---1-J---'    2021.




                                     27
